Exhibit 10.55
June 1, 2020 (“Effective Date”)
Re: Letter of Agreement regarding PartnerConnect EVM Distribution Agreement


FROM: ScanSource, Inc. (“ScanSource”), ScanSource Latin America, Inc.
(“ScanSource Latin América”), ScanSource de Mexico S. de R.L. de C.V.
(“ScanSource Mexico”), and ScanSource Brasil Distribuidora de Tecnologias Ltda.
(“ScanSource Brazil”)


TO: Zebra Technologies International, LLC. (“Zebra”), Zebra Technologies do
Brasil – Comercio de Produtos de Informática Ltda. (“Zebra Brazil”).


ScanSource is in the process of negotiating the sale of substantially all of the
assets of ScanSource Latin America and ScanSource Mexico.


Zebra, Zebra Brazil, ScanSource, ScanSource Latin America, ScanSource Mexico,
and ScanSource Brazil are parties to the Partner Connect EVM Distribution
Agreement, effective as of February 12, 2014 (as amended) (“Distribution
Agreement”), which relates to Zebra Enterprise Visibility and Mobility products
and services.


Considering the negotiation explained above, all the parties agree to split the
Distribution Agreement into the following two (2) distribution agreements: (1)
agreement among ScanSource, and ScanSource Brazil, Zebra and Zebra Brazil, which
covers only the territories of United States, Canada, and Brazil; and (2)
agreement among Scansource Latin America, Scansource Mexico, and Zebra, which
covers only the territories of Mexico, Central America and the Caribbean, and
South America, except for Brazil. Each of these two (2) separate agreements
include all the terms and conditions from the Distribution Agreement applicable
to their respective businesses and territories. This split will become effective
on the Effective Date.


ScanSource, ScanSource Latin America, ScanSource Mexico, and ScanSource Brazil
are looking forward to continuing the business relationships under their new
respective agreements with Zebra and Zebra Brazil.


Sincerely,




Letter of Agreement regarding PartnerConnect EVM Distribution Agreement

--------------------------------------------------------------------------------

Exhibit 10.55

ScanSource, Inc.ScanSource Latin America, Inc.By:/s/ Brenda McCurryBy:/s/
Alexandre CondeName:Brenda McCurryName:Alexandre CondeTitle:VP Supplier
ServicesTitle:President, Latin AmericaDate:June 4, 2020Date:Junho 5,
2020ScanSource de Mexico S. de R.L. de C.V.ScanSource Brasil Distribuidora de
Tecnologias Ltda.By:/s/ Alexandre CondeBy:/s/ Alexandre CondeName:Alexandre
CondeName:Alexandre CondeTitle:President, Latin AmericaTitle:President, Latin
AmericaDate:Junho 5, 2020Date:Junho 5, 2020Acknowledged and agreed:Zebra
Technologies Internationa, LLC.Zebra Technologies Do Brasil - Comercio de
Produtos de Informatica Ltda. By:/s/ Alessandro Magno Resende MatosBy:/s/
Alessandro Magno Resende MatosName:Alessandro Magno Resende MatosName:Alessandro
Magno Resende MatosTitle:Sales VP & GMTitle:Sales VP & GMDate:June 2,
2020Date:June 2, 2020



Letter of Agreement regarding PartnerConnect EVM Distribution Agreement